          Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 1 of 9 PageID #:206




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 BRENDA HERRON,
                                                        Case No. 1:20-cv-07469
            Plaintiff,
                                                        Hon. Thomas M. Durkin
     v.

 GOLD STANDARD BAKING, INC.,

            Defendant.


                                PLAINTIFF’S OPPOSITION TO
                               DEFENDANT’S MOTION TO STAY

I.          Introduction
            Brenda Herron spent almost a year temping at Gold Standard Baking before she was hired
on as an employee. About six months later, she joined the union there. The whole time, Gold
Standard required Herron to use the same fingerprint scanning timeclock, no matter her status. But
Gold Standard did not comply with the Illinois Biometric Information Privacy Act’s notice-and-
consent regime. Herron therefore filed this individual case under BIPA, which Gold Standard
removed, moved to dismiss, and moved to stay. The motion to stay should be denied. Gold
Standard wants this case to wait for four pending appeals in other BIPA cases. But none of those
appeals can possibly have the kind of impact that would justify delay. Gold Standard’s arguments
to the contrary ignore American Pipe tolling and assume that Herron was always an employee and
always a member of the union. Because of tolling and because Herron was not always an employee
and union member, Gold Standard’s arguments fail. Moreover, Herron, an individual struggling
during the pandemic, needs relief as soon as she can get it. Delay, to her, right now, is extremely
prejudicial.
II.         Background
            Brenda Herron started working in the packaging department of Gold Standard Baking in
2017. Dkt. 6, Compl. ¶ 7; Ex. 1, App. for Employment. She did not come on as an employee. A
staffing agency placed Herron at Gold Standard as a temp. Ex. 2, 2/18/21 Kellam Email. And, as



                                                                                              Pg. 1
     Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 2 of 9 PageID #:207




a temp, Herron began using the fingerprint scanner on Gold Standard’s timeclock. Compl. ¶ 9; Ex.
2, 2/18/21 Kellam Email. According to Gold Standard’s records, Herron first used the scanner on
October 4, 2017. Ex. 2, 2/18/21 Kellam Email. Gold Standard had been using that same scanner
and timekeeping system since 2013. Dkt. 11-1 ¶ 12.
         While Herron was working at Gold Standard as a temp, Janeen Johnson filed a class action
complaint against Gold Standard and the staffing agency that placed Herron, alleging BIPA
violations. Ex. 3, Class Docket; Ex. 4, Class Compl. The complaint was filed on July 18, 2018.
Ex. 3, Class Docket. The class definition includes “[a]ll individuals working for any Defendant in
the State of Illinois who had their fingerprints collected … by any Defendant during the applicable
statutory period.” Ex. 4, Class Compl. ¶ 56. Johnson remains pending and class certification has
not yet been decided. Ex. 4, Class Docket.
         Meanwhile, Herron remained a temp for almost a year. But on August 12, 2018, she applied
for fulltime employment with Gold Standard and on August 23, 2018, she was hired. Ex. 1, App.
for Employment; Ex. 5, New Hire Payroll Input. The next day, after 10 months of swiping her
fingerprint, Herron signed a document purporting to be a BIPA policy and consent form. Ex. 6,
BIPA Form. 1 About six months later, Herron applied to join a union for workers at Gold Standard.
Ex. 7, 2/22/19 Union Application. Gold Standard claims, but has provided no documents that
show, that Herron ultimately did join the union. Dkt. 11-1 ¶ 11. Herron ultimately left Gold
Standard in December 2019. Dkt. 11-1 ¶ 5.
         Several months later, Herron filed this individual BIPA case in state court. Dkt. 1, Compl.
Gold Standard removed the case, arguing that Herron’s state-law claims are preempted by federal
labor law due to her membership in the union and therefore arise under federal law for purposes
of subject-matter jurisdiction. Dkt. 6, Not. of Removal ¶ 8. In its removal papers, Gold Standard
incorrectly alleged that Herron “was a member of the Union at all times throughout her
employment with” Gold Standard. Dkt. 6 ¶ 11. But she only joined the union after almost a year
of temping and about six months of employment. Subject matter jurisdiction is nonetheless
appropriate, as the claims that predate her alleged union membership—and thus the federalizing
effect of labor law—are “so related to claims” that are federalized that this Court may exercise


         1
          The signature page of this document is undated but it was produced with another, similar document that
suggests it was signed on August 24, 2019. Pending confirmation of certain facts, Herron will likely concede that this
document negates her claims that postdate its signing, leaving only those claims from October 4, 2017, to August 23,
2019—a period during which she was a temp for Gold Standard but not an employee.


                                                                                                                Pg. 2
    Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 3 of 9 PageID #:208




supplemental jurisdiction over them. 28 U.S.C. § 1367(a); e.g., Roberson v. Maestro Consulting
Servs., No. 20-CV-00895-NJR, at *21-22 (S.D. Ill. Dec. 14, 2020) (“[T]he Court finds it
appropriate to exercise supplemental jurisdiction over the remaining non-union claims.”).
       Gold Standard then filed a motion to dismiss, Dkt. 11, arguing again that Herron’s claims
are preempted under federal labor law, among other things, Dkt. 12. Gold Standard next filed a
motion to stay pending the resolution of four appeals. Dkt. 13. McDonald v. Symphony Bronzeville
Park, LLC, No. 126511, will determine whether the exclusivity provisions of the Illinois Workers
Compensation Act bar an employee from suing an employer under BIPA in court. Tims v.
Blackhorse Carriers, Inc., No 1-20-0563 (Ill. App.), and Marion v. Ring Container Technologies,
LLC, No. 3-20-0184 (Ill. App.), will address the statute of limitations for BIPA claims. And
Cothron v. White Castle Systems, Inc., No. 20-3202 (7th Cir.), will determine whether the statutory
text authorizing damages “for each violation” means what it says. Alternatively, Gold Standard
wishes to stay discovery until the Court decides its motion to dismiss. Dkt. 13 ¶¶ 31-36. While
Herron does not object to pausing discovery pending the motion to dismiss, the motion to stay
should be denied.
       //
       //




                                                                                              Pg. 3
       Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 4 of 9 PageID #:209




III.      Timeline
          Because some of the issues turn on dates, Herron offers this timeline for easy reference:
 Date             Event                                                            Evidence
          2013 Gold Standard implements biometric timekeeping                      Dkt. 11-1 ¶ 12.

        10/4/17 Herron begins 2 working at Gold Standard as a temp                 Compl. ¶ 7; Ex. 1; Ex. 2
                and uses Gold Standard’s biometric timekeeping
                system for the first time

        7/18/18 Janeed Johnson files BIPA class action against                     Ex. 3
                Gold Standard

        9/12/18 Herron applies for employment at Gold Standard                     Ex. 1

        9/23/18 Gold Standard hires Herron as an employee                          Ex. 5

        9/24/18 Herron signs Gold Standard’s BIPA form                             Ex. 6

        2/22/19 Herron applies to join the union at Gold Standard                  Ex. 7

       12/19/19 Herron leaves Gold Standard’s employment                           Dkt. 11-1 ¶ 11

       11/13/20 Herron files suit against Gold Standard                            Compl.

IV.       Legal Standard
          The Court is never required to stay a case pending an appeal in another case, even if that
appeal may resolve some of the issues in that case. See Landis v. North American Co., 299 U.S.
248, 255 (1936) (reversing order granting stay). It may do so, but only if the party seeking the stay
“make[s] out a clear case of hardship or inequity in being required to go forward … .” Id. “Only
in rare circumstances will a litigant in one cause be compelled to stand aside while a litigant in
another settles the rule of law that will define the rights of both.” Id.
          To determine whether the “rare circumstances” necessary to justify a stay exist, Courts
consider “(i) whether a stay will unduly prejudice or tactically disadvantage the non-moving party,
(ii) whether a stay will simplify the issues in question and streamline the trial, and (iii) whether a
stay will reduce the burden of litigation on the parties and on the court.” Obrzut, et al. v. LVNV



          Herron does not recall and Gold Standard’s records do not show precisely when she began working there.
          2

See Ex. 2. But it is safe to assume that she began working at Gold Standard around the same day, if not the same day,
that she began using its timekeeping system.


                                                                                                               Pg. 4
     Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 5 of 9 PageID #:210




Funding, LLC, et al., No. 19-cv-01780, 2020 WL 3055958, at *1 (N.D. Ill. June 8, 2020) (internal
citations and quotations omitted).
V.      Argument
        Gold Standard’s stay request is unjustified. The company has not met and cannot meet its
burden because the stay it proposes promises delay without benefit. Herron, now struggling
through the pandemic, needs relief as soon as possible.
        A.     Gold Standard Has Not Shown That a Stay Will Provide Any Benefit
        By moving to stay, Gold Standard took on the burden of showing that a stay would provide
some benefits. Clinton v. Jones, 520 U.S. 681, 708 (1997). Gold Standard failed to meet that
burden because none of the appeals it wants to wait for are likely to have a meaningful impact on
this case.
        McDonald will have no impact on Herron’s claims against Gold Standard for the time she
was a non-employee temp, which are likely the only claims she will pursue. See note 2, supra.
McDonald will determine whether BIPA claims fall under any exception to the exclusivity
provision of the Illinois Worker’s Compensation Act. Dkt. 13 ¶ 9. Under the Act, the workers’
compensation system is the “exclusive” venue for employer/employee claims. E.g., Baylay v.
Etihad Airways P.J.S.C., 881 F.3d 1032, 1038 (7th Cir. 2018). Absent an exception to exclusivity,
an employee cannot sue her employer in court. Id. But the exclusivity provision only protects
employers. E.g., Whitaker v. T.J. Snow Co., 151 F.3d 661, 662 (7th Cir. 1998); see also 820 ILCS
305/5(a) (allowing no suit “other than the compensation provided herein” by an employee against
“the employer, his insurer, his broker, any service organization that is wholly owned by the
employer, his insurer or his broker … or the agents or employees of any of them …”). “[E]ntities
other than the employer who might be responsible” for the alleged injury are still fair game. Id.
Here, Gold Standard was not Herron’s employer while she was a temp. Herron was working for a
staffing agency that placed her with Gold Standard; not for the company itself. So McDonald is
irrelevant to Herron’s pre-employment period claims and therefore cannot justify a stay.
        Gold Standard’s arguments about Tims and Marion fare no better. The best Gold Standard
can hope for from those appeals is a one-year statute of limitations. Dkt. 13 ¶ 13. But even then,
Herron’s claims would be timely. Under the class action tolling rule announced in American Pipe
Construction Co. v. Utah, 414 U.S. 538 (1974) and adopted by the Illinois Supreme Court in
Steinberg v. Chicago Medical School, 69 Ill.2d 320, 342 (1977), a pending class action tolls the



                                                                                             Pg. 5
    Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 6 of 9 PageID #:211




statute of limitations for absent members from the day of filing until the case loses its class status.
See, e.g., Carpenters Pension Tr. Fund v. Allstate Corp. (In re Allstate Corp. Sec. Litig.), 966 F.3d
595, 615 (7th Cir. 2020). Here, a BIPA class action was filed against Gold Standard on July 18,
2018, and it has yet to lose its class action status through dismissal or denial of certification. Ex.
3. Herron also fits within the class definition. Ex. 4, Am. Class Compl. ¶ 56. Herron’s claims have
therefore been tolled since the day the class case was filed.
       Because of that tolling, her claims are timely even if the statute of limitations is only a year
and even if her claims accrued only the very first time she used Gold Standard’s biometric system.
Herron first used that system on October 4, 2017. Ex. 2. The class action was filed, and tolling
began, less than one year later, on July 18, 2018. Herron’s claims are therefore timely no matter
the outcome in Tims and Marion (and even if Cothron holds that BIPA claims accrue only on the
first violation of the statute, see Dkt. 13 ¶ 22 (making this argument)).
       Even without American Pipe tolling, Tims and Marion still would offer no good reason for
a stay. Tims and Marion are unlikely to have any impact on this case because they—like every
other court Herron is aware of—will likely determine that BIPA’s limitations period is 5 years.
E.g., Cothron v. White Castle Sys., No. 19 CV 00382, at *6 n.4 (N.D. Ill. Aug. 7, 2020) (“[T]he
Court also acknowledges [plaintiff’s] argument that ‘[e]very trial court that has decided the issue
has unanimously held the five-year ‘catch-all’ limitations period applies.’”). With a 5-year period,
all of Herron’s are timely are timely, since she first swiped her fingerprint at Gold Standard less
than 5 years ago.
       The slim possibility that Tims or Marion will break with all those other decisions and
choose a shorter limitations period is not only too remote to justify a stay, it also lacks the legal
significance necessary to do so. This is because the Court may disregard state intermediate
appellate decisions when “persuasive data” suggest that the state’s highest court would also ignore
them. City of Chicago, Ill. v. Stubhub, 624 F.3d 363, 365 (7th Cir. 2010) (“When sitting in
diversity, a federal court should follow the decision of an intermediate state appellate court unless
it is convinced by other persuasive data that the highest court of the state would decide
otherwise.”). The unanimity of the decisions holding that BIPA’s statute of limitations is 5 years
would be “persuasive data” suggesting that the Illinois Supreme Court would reject a contrary
result from Tims or Marion. The two appeals will either confirm what all the other courts say or
become such outliers that this Court may disregard them. Either way, they do not justify a stay.



                                                                                                 Pg. 6
    Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 7 of 9 PageID #:212




        Neither does Cothron. Cothron will address two arguments, both of which lost below: that
BIPA’s statute of limitations runs only from the first violation; and that the statutory text that reads
“[a] prevailing party may recover for each violation” means that a prevailing party can only recover
for one violation. Dkt. 13 ¶¶ 22-26. Neither issue justifies a stay. The limitations period issue will
have no impact because of American Pipe tolling and the likelihood that Tims and Marion will
agree with all other courts that the limitations period is 5 years. The “for each violation” issue,
while significant, does not justify a stay because it only goes to the value of this case. Parties
almost always litigate in the face of uncertain damages. If Gold Standard is concerned about a
multi-million dollar verdict, it should make a reasonable settlement offer; not seek to pause the
case.
        The upshot here is that waiting for these four appeals offers little or no benefit to the parties
or Court here.
        B.         A Stay Will Prejudice Herron.
        Against Gold Standard’s insufficient showing of benefit, this Court must weigh the harm
delay would cause to Herron. LVNV Funding, LLC, et al., 2020 WL 3055958, at *1. There are
three ways in which delay would cause harm. Any of one which justifies denying the stay.
        First, delaying the litigation means delaying relief. Delaying relief is particularly harmful
now. We stand in the middle of pandemic that has shattered employment in Illinois. In a few short
months, the number of unemployed individuals in the state ballooned from about 250,000 to over
1,000,000. 3 Recovery has been slow and hourly workers like Herron have been hard hit. Herron
needs money and this case can provide it. So not only is Herron entitled to a “speedy” resolution
of his case, Fed. R. Civ. P. 1, but also she needs that disposition sooner rather than later. Delay is
therefore prejudicial.
        Second, delay is prejudicial because it allows Gold Standard to continue any non-compliant
storage, handling, and disclosure of Herron’s biometric information. Gold Standard never claimed
to have deleted Herron’s information or that it does not disclose it. Every month Gold Standard
remains able to do so puts Herron’s unique identifiers at greater risk. She therefore has an interest
in speed that derives from the heart of the statute.
        Finally, a stay would prejudice Herron because it brings with it all the standard litigation
disadvantages associated with delay. See generally Colucci v. Chicago Crime Commission, 31 Ill.

        3
            https://data.bls.gov/timeseries/LASST170000000000003


                                                                                                   Pg. 7
    Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 8 of 9 PageID #:213




App. 3d 802, 810 (Ill. App. Ct. 1975) (discussing problems associated with litigation delay).
Documents may disappear. Key witnesses may move or forget key facts. These are real concerns,
see ex. 2, that weigh against issuing a stay.
       Relief, risk of disclosure, and risk of lost evidence are all very real harms that will come if
the case is delayed by a stay. Against those harms, Gold Standard’s failure to show any real
likelihood that the stay will benefit the case is dispositive—the motion should be denied.
       C.        The Court Should Not Follow Other Courts That Have Entered Stays
       Herron knows that some state and federal courts have entered stays in BIPA class actions,
while others have denied them. Ex. 8, Brandenberg v. Meridian Senior Living, LLC. Gold Standard
cites some of these cases. Dkt. 13 ¶ 28. But those cases do not show how Gold Standard has met
its burden in this one.
       First, to Herron’s knowledge, no court has confronted and rejected Herron’s specific
arguments, much less done so in an individual—as opposed to class—case. Despite what has
happened in other cases, this remains a situation in which a stay would bring no benefit and impose
substantial harm. Second, Herron is concerned about the possibility of endless delay. Today Gold
Standard wants to stay the case pending McDonald, Tims, Marion, and Cothron. When those cases
are decided, there will be other appeals and Gold Standard will no doubt ask this Court to hit pause
again. Because of the volume of BIPA litigation and BIPA defendants’ willingness to continue to
present arguments—like the statute of limitations argument here—that have been rejected
unanimously and repeatedly, there is a distinct possibility of endless delay because there will
always be another theoretically dispositive but practically irrelevant BIPA appeal. Endless delay
would be profoundly unfair to Herron and the Court should not countenance or invite it by granting
the stay here.
       //
       //




                                                                                                Pg. 8
      Case: 1:20-cv-07469 Document #: 17 Filed: 03/04/21 Page 9 of 9 PageID #:214




VI.     Conclusion
        Because Gold Standard has failed to meet its burden, the Court should deny Gold
Standard’s motion to stay the case. Herron does not oppose Gold Standard’s request to stay
discovery pending the resolution of its motion to dismiss.
Dated: March 4, 2020.
                                                  Respectfully submitted,


                                                    /s/ Thomas R. Kayes
                                                  Thomas R. Kayes (Ill. Bar No. 6315461)
                                                  Law Office of Thomas R. Kayes, LLC
                                                  2045 W Grand Ave, Ste B, PMB 62448
                                                  Chicago, IL 60612
                                                  t. 708.722.2241
                                                  tom@kayes.law
                                                  *admitted pro hac vice

                                                  Attorneys for Plaintiff




                                                                                           Pg. 9
